Case 0:20-cv-62359-WPD Document 2 Entered on FLSD Docket 07/07/2020 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISON
                        File No. 1:20cv00173-MOC-DCK


 JOHN CATURANO,

                  Plaintiff,                           DISCLOSURE OF CORPORATE
 v.                                                     AFFILIATIONS AND OTHER
                                                         ENTITIES WITH A DIRECT
 ARMCHEM INTERNATIONAL CORP.,                            FINANCIAL INTEREST IN
                                                               LITIGATION
                         Defendant.


 Armchem International Corp. who is a Defendant makes the following disclosure:

 1.    Is party a publicly held corporation or other publicly held entity?
                     ( ) Yes                ( x ) No
 2.    Does party have any parent corporations?
                     ( ) Yes                ( x ) No
       If yes, identify all parent corporations, including grandparent and great
       grandparent corporations:

 3.    Is 10% or more of the stock of a party owned by a publicly held corporation or
       other publicly held entity?       ( ) Yes      ( x ) No
       If yes, identify all such owners:


 4.    Is there any other publicly held corporation or other publicly held entity that has a
       direct financial interest in the outcome of the litigation?

                     (   ) Yes           ( x ) No
       If yes, identify entity and nature of interest:
Case 0:20-cv-62359-WPD Document 2 Entered on FLSD Docket 07/07/2020 Page 2 of 2




 THIS the 7th day of July, 2020.

                                            /s/ Stephen B. Williamson
                                            Stephen B. Williamson, NC State Bar #20203
                                            Email: swilliamson@vwlawfirm.com
                                            Attorney for Armchem International Corp.
                                            Van Winkle, Buck, Wall, Starnes & Davis, P.A.
                                            11 N. Market St., Asheville, NC 28801
                                            Telephone: (828) 258-2991
                                            Facsimile: (828) 255-0255


                               CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of July, 2020, I electronically filed the

 foregoing with the Clerk of Court using the CM/ECF system which will send notification

 of such filing to all counsel of record.



                                            /s/ Stephen B. Williamson
                                            Stephen B. Williamson




                                              2
